DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 7-8, 10, 11, 15-16, 18, 22 are amended.
Claims 3-4, 6, 12-14, 17 are cancelled.
Allowable Subject Matter
Claims 1-2, 5, 7-11, 15-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, An (US Pub 2018/0151124) discloses a sensing method for compensation, which is performed while a display device is being driven, (see par 0013; discloses present disclosure provides external compensation for a display device and a method of driving the same capable of generating a desired sensing gate signal without time constraints by extending a vertical blanking interval and performing a sensing drive in an extended vertical blanking interval); sensing, in a next blank period to the Nth frame period, subpixels connected to the jth gate line; (see par 0053; discloses The display drive operation is performed in a vertical active period of each frame, and the sensing drive is performed in a vertical blanking interval of each frame. During the extended vertical blanking intervals, the clock pulses may furthermore cause the gate driver 15 to select a sensing target display line for sensing of the electrical characteristics from the sensing target display line;) and sensing subpixels connected to the Kth gate line in the blank period  (see par 0015; discloses the timing controller supplies timing signals to a gate driver as a sequence of gate pulses to cause the gate driver to sequentially select different ones of the display lines for receiving the data signals during the vertical active periods and to select a sensing target display line for sensing of the electrical characteristics during the extended vertical blanking intervals);
However An alone or in combination with other prior art of record fails to disclose charging, in an Nth frame period, a node M of a first shift register connected to a jth gate line of a display panel; charging, in the Nth frame period, a node M of a second shift register connected to a Kth gate line of the display panel; wherein the sensing the subpixels connected to the ith gate line includes: sensing the subpixels having a first color among the subpixels connected to the ith gate line, and sensing the subpixels having a second color among the subpixels connected to the jth gate line, and wherein the sensing the subpixels having the first color among the subpixels connected to the jth gate line includes: receiving a first charge relocation signal, by the first shift register, through a line connected in a local way, moving a carry charged in the node M of the first shift register to a node Q, and charging the node Q of the first shift register with the carry and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by An to arrive at the claimed invention as the final result would have been unpredictable or the would have rendered the invention inoperable. Therefore claim 1 is allowed.
Claims 2, 5, 7, 10 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 8, An (US Pub 2018/0151124) discloses a sensing method for compensation, which is performed while a display device is being driven, (see par 0013; discloses present disclosure provides external compensation for a display device and a method of driving the same capable of generating a desired sensing gate signal without time constraints by extending a vertical blanking interval and performing a sensing drive in an extended vertical blanking interval); sensing, in a next blank period to the Nth frame period, subpixels connected to the ith gate line; (see par 0053; discloses The display drive operation is performed in a vertical active period of each frame, and the sensing drive is performed in a vertical blanking interval of each frame. During the extended vertical blanking intervals, the clock pulses may furthermore cause the gate driver 15 to select a sensing target display line for sensing of the electrical characteristics from the sensing target display line;) and sensing subpixels connected to the Kth gate line in the blank period  (see par 0015; discloses the timing controller supplies timing signals to a gate driver as a sequence of gate pulses to cause the gate driver to sequentially select different ones of the display lines for receiving the data signals during the vertical active periods and to select a sensing target display line for sensing of the electrical characteristics during the extended vertical blanking intervals);
However An alone or in combination with other prior art of record fails to disclose charging, in an Nth frame period, a node M of a first shift register connected to a ith gate line of a display panel; charging, in the Nth frame period, a node M of a second shift register connected to a Kth gate line of the display panel; wherein the sensing the subpixels connected to the Kth gate line includes: sensing the subpixels having a first color among the subpixels connected to the Kth gate line, and sensing the subpixels having a second color among the subpixels connected to the Kth gate line, and wherein the sensing the subpixels having the first color among the subpixels connected to the Kth gate line includes: receiving a second charge relocation signal, by the second shift register, through a line connected in a local way; moving a carry charged in the node M of the second shift register to a node Q; and charging the node Q of the second shift register with the carry and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by An to arrive at the claimed invention as the final result would have been unpredictable or the would have rendered the invention inoperable. Therefore claim 8 is allowed.
Claims 9 is allowed for being directly or indirectly dependent on allowed independent claim 8.
With respect to claim 11, Takasugi (US Pub 2018/0337682) discloses a display device which performs sensing for compensation, (see par 0002; discloses present disclosure relates to a display device, and more particularly to a gate shift register for external compensation and an organic light emitting diode display including the same) the display device comprising: a display panel including a plurality of subpixels (see fig. 8; display panel 100; par 0107; discloses A plurality of data lines, a plurality of sensing lines, and a plurality of gate lines are disposed to intersect one another on the display panel 100, and pixels for external compensation are respectively arranged at intersections of the lines in a matrix to constitute a pixel array for external compensation); a gate driver connected with the subpixels through gate lines including a jth gate line and a Kth gate line; (see fig. 8; scan driving circuit 130) and a data driver connected to the subpixels through a data line, (see fig. 8; plurality of source drivers 120) wherein the gate driver includes: a first shift register configured to (see fig. 1; discloses the scan driver comprises plurality of shift registers STGn- STGn+3): receive a first discharging signal in a global way, (see par 0030; discloses the stages STGn to STGn+3 each deactivate an operation of the node Q in response to a reset signal applied to a reset terminal of each stage in each frame) receive a first charging signal and a first charge relocation signal in a local way, (see par 0029; discloses The stages STGn to STGn+3 each activate an operation of a node Q in response to the carry signal applied to a start terminal of each stage in each frame; par 0031; discloses At least one clock signal CLKs may be supplied to each of the stages STGn to STGn+3. The clock signal CLKs may include scan shift clocks, of which phases are sequentially shifted, and carry shift clocks, of which phases are sequentially shifted) and connect with the jth gate line; (see par 0026; discloses may include an image display gate pulse and a sensing gate pulse. The stages STGn to STGn+3 generate image display gate pulses SCOUT(n) to SCOUT(n+3) and supply the image display gate pulses SCOUT(n) to SCOUT(n+3) to gate lines disposed on each pixel line of a display panel) and a second shift register configured to: (see fig. 1; discloses the scan driver comprises plurality of shift registers STGn- STGn+3): receive a first discharging signal in a global way, (see par 0030; discloses the stages STGn to STGn+3 each deactivate an operation of the node Q in response to a reset signal applied to a reset terminal of each stage in each frame) receive a first charging signal and a first charge relocation signal in a local way, (see par 0029; discloses The stages STGn to STGn+3 each activate an operation of a node Q in response to the carry signal applied to a start terminal of each stage in each frame; par 0031; discloses At least one clock signal CLKs may be supplied to each of the stages STGn to STGn+3. The clock signal CLKs may include scan shift clocks, of which phases are sequentially shifted, and carry shift clocks, of which phases are sequentially shifted) and connect with the jth gate line; (see par 0026; discloses may include an image display gate pulse and a sensing gate pulse. The stages STGn to STGn+3 generate image display gate pulses SCOUT(n) to SCOUT(n+3) and supply the image display gate pulses SCOUT(n) to SCOUT(n+3) to gate lines disposed on each pixel line of a display panel);
However Takasugi alone or in combination with other prior art of record fails to disclose wherein, in an Nth frame period, a node M of the first shift register is charged, and wherein, in the Nth frame period, a node M of the second shift register is charged, wherein, in a next blank period to the Nth frame period, the subpixels connected to the ith gate line are sensed, and wherein, in the blank period, the subpixels connected to the Kth gate line are sensed, wherein the sensed subpixels connected to the ith gate line include the subpixels having a first color and the subpixels having a second color, and wherein the first shift register receives the first charge relocation signal through a line connected in the local way before the subpixels having the first color are sensed so that a carry charged in the node M of the first shift register is moved a node Q, and the node Q of the first shift register is charged with the carry and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Takasugi to arrive at the claimed invention as the final result would have been unpredictable or the would have rendered the invention inoperable. Therefore claim 11 is allowed.
Claims 15-16, 18-222 are allowed for being directly or indirectly dependent on allowed independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/15/2022